Exhibit 10.40

 

AMENDMENT, WAIVER AND CONSENT

 

THIS AMENDMENT, WAIVER AND CONSENT (this “Amendment”), dated as of August 29,
2005, to the Credit Agreement referenced below, is by and among Navigant
International, Inc., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., as
Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, a $170 million credit facility has been extended to the Borrower
pursuant to the Credit Agreement (as amended, modified and supplemented from
time to time, the “Credit Agreement”) dated as of October 31, 2003 among the
Borrower, the Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modification on
the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Capitalized Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.

 

2. Consent.

 

(a) The Required Lenders agree to extend the date by which the Borrower is
required to deliver the financial statements required under Section 7.01(a) of
the Credit Agreement for the fiscal year ended December 31, 2004, the related
Compliance Certificate required under Section 7.02(b) of the Credit Agreement
and the accountant’s certificate required by Section 7.02(a) of the Credit
Agreement for the fiscal year ended December 31, 2004 to September 30, 2005.

 

(b) The Required Lenders agree to extend the date by which the Borrower is
required to deliver the financial statements required under Section 7.01(b) of
the Credit Agreement for the fiscal quarter ended on or about March 31, 2005 and
the related Compliance Certificate required under Section 7.02(b) of the Credit
Agreement (the “First Quarter Financial Information”) to September 30, 2005.

 

(c) The Required Lenders agree to extend the date by which the Borrower is
required to deliver the financial statements required under Section 7.01(b) of
the Credit Agreement for the fiscal quarter ended on or about June 30, 2005 and
the related Compliance Certificate required under Section 7.02(b) of the Credit
Agreement (the “Second Quarter Financial Information”) to September 30, 2005.

 

(d) The Loan Parties agree that the failure by the Borrower to deliver the
Annual Financial Information, the First Quarter Financial Information and the
Second Quarter Financial Information to the Administrative Agent and the Lenders
by September 30, 2005 shall constitute an immediate Event of Default.



--------------------------------------------------------------------------------

3. Waivers.

 

(a) The Required Lenders hereby waive any Default or Event of Default arising
solely from the Borrower’s failure to comply with Section 8.11(a) or Section
8.11(d) of the Credit Agreement for the fiscal quarter ended on or about June
30, 2005, provided that the Borrower complies with each of Section 8.11(a) and
Section 8.11(d), as amended by this Amendment, for the fiscal quarter ended on
or about June 30, 2005.

 

(b) The Required Lenders hereby waive any Default or Event of Default arising at
any time on or prior to September 30, 2005 solely from the Borrower’s failure to
comply with Sections 7.04 and 9.01(e) of the Credit Agreement in connection with
the approximately $10.25 million payment required under Section 1.3(b) of the
Partnership Interests Purchase Agreement among the Borrower, NWT Newco, Inc.,
Navigant International/North Central, Inc., Northwestern Travel Service, L.P.,
Northwestern Travel Service, Inc., Noble Family Limited Partnership and the
limited partners named therein dated as of May 24, 2004, as amended and modified
from time to time (the “NWTBS Payment”), provided that this waiver shall not
apply to any Default or Event of Default arising after September 30, 2005 as a
result of the Borrower’s failure to make the NWTBS Payment when due.

 

4. Amendments. Subsections (a) and (d) of Section 8.11 of the Credit Agreement
are amended and restated in their entirety to read as follows:

 

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than (i)
for the fiscal quarter ended on or about June 30, 2005, 3.80:1.0, (ii) for the
fiscal quarter ending on or about September 30, 2005, 3.80:1.0, (iii) for the
fiscal quarter ending on or about December 31, 2005, 3.60:1.0, (iv) for the
fiscal quarter ending on or about March 28, 2006, 3.50:1.0 and (v) for each
fiscal quarter ending thereafter, 3.25:1.0.

 

*************

 

(d) Consolidated Fixed Charges Coverage Ratio. Permit the Consolidated Fixed
Charges Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than (i) for any fiscal quarter ending during the period from and including
the fiscal quarter ending on or about June 30, 2005 to and including the fiscal
quarter ending on or about September 30, 2006, 1.80:1.0 and (ii) for the fiscal
quarter ending on or about December 31, 2006 and each fiscal quarter ending
thereafter, 2.00:1.0.

 

5. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions:

 

(a) execution of this Amendment by the Loan Parties and the Required Lenders;

 

(b) receipt by the Administrative Agent, for the ratable benefit of each Lender
that approves this Amendment, of an amendment fee equal to twenty basis points
(0.20%) of such Lender’s Revolving Commitment and outstanding Term Loan; and

 

(c) receipt by the Administrative Agent of all other fees and expenses owing in
connection with this Amendment.

 

2



--------------------------------------------------------------------------------

6. Reaffirmation of Representations and Warranties. The Borrower hereby affirms
that the representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct as of the date hereof (except (a)
those that expressly relate to an earlier period, (b) the representations
contained in Section 6.07 of the Credit Agreement in connection with the NWTBS
Payment and (c) the representations contained in Sections 6.05(a), 6.05(b) and
6.05(d) of the Credit Agreement in connection with the Borrower’s restatement of
financial statements for the fiscal years 2000, 2001, 2002 and 2003, each of the
four quarters of fiscal 2003 and the first three quarters of fiscal 2004, as a
result of a review of Borrower’s allocation of purchase price between goodwill
and customer-related intangibles and other identifiable intangibles for
businesses Borrower acquired during 2001 through 2004, and the re-evaluation of
the Borrower’s lease accounting practices).

 

7. Reaffirmation of Guaranty. Each Guarantor (i) acknowledges and consents to
all of the terms and conditions of this Consent, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Consent and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Credit Agreement or the other Loan
Documents.

 

8. Reaffirmation of Security Interests. The Borrower and each Guarantor (i)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (ii) agrees that this Amendment shall in no manner
impair or otherwise adversely effect any of the Liens granted in or pursuant to
the Loan Documents.

 

9. No Other Changes. This Consent is a one-time consent and, except as expressly
set forth herein, all of the terms and provisions of the Credit Agreement and
the other Loan Documents (including schedules and exhibits thereto) shall remain
in full force and effect.

 

10. Counterparts. This Consent may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Consent to produce or account for
more than one such counterpart.

 

11. Governing Law. This Consent shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
North Carolina.

 

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent and Amendment to be duly executed and delivered as of the date first
above written.

 

BORROWER:

      NAVIGANT INTERNATIONAL, INC., a Delaware corporation             By:      
         

Name:

 

John Coffman

           

Title:

  Senior Vice President and Chief Accounting Officer

GUARANTORS:

      NAVIGANT INTERNATIONAL/NORTH CENTRAL, INC., an Illinois corporation      
      NAVIGANT INTERNATIONAL/SOUTHWEST, LLC, a Delaware limited liability
company             CORNERSTONE ENTERPRISES, INC., a Massachusetts corporation  
          NAVIGANT INTERNATIONAL/SOUTHEAST, INC., a North Carolina corporation  
          NAVIGANT INTERNATIONAL/NORTHWEST, INC., a Washington corporation      
      NAVIGANT INTERNATIONAL/NORTHEAST, INC., a Connecticut corporation        
    NAVIGANT INTERNATIONAL U.K. HOLDINGS, INC., a Delaware corporation          
  NAVIGANT CRUISE CENTER, INC., a Delaware corporation             NAVIGANT
INTERNATIONAL/ROCKY MOUNTAIN, INC., a Colorado corporation             SCHEDULED
AIRLINES TRAFFIC OFFICES, INC., a Delaware corporation             PASSAGE
INTERNATIONAL, INC., an Oregon corporation             INCENTIVE CONNECTIONS,
INC., a New Jersey corporation             By:                

Name:

 

John Coffman

           

Title:

 

Vice President

            NAVIGANT INTERNATIONAL/SOUTH CENTRAL, LP, a Texas limited
partnership            

By:

  ATLAS TRAVEL GP, INC., a Texas corporation                 By:                
   

Name:

  John Coffman                

Title:

  Vice President         NORTHWESTERN TRAVEL SERVICE, LP, a Minnesota limited
partnership             By: NWT Newco, Inc., an Illinois corporation, General
Partner             By:                

Name:

 

John Coffman

           

Title:

 

Vice President

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

      BANK OF AMERICA, N.A., as Administrative Agent             By:            
   

Name:

               

Title:

   

LENDERS:

     

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

            By:                

Name:

               

Title:

            U.S. BANK NATIONAL ASSOCIATION             By:                

Name:

               

Title:

            KEY BANK, N.A.             By:                

Name:

               

Title:

            THE BANK OF NOVA SCOTIA             By:                

Name:

               

Title:

            LASALLE BANK NATIONAL ASSOCIATION             By:                

Name:

               

Title:

            WELLS FARGO BANK, NATIONAL ASSOCIATION             By:              
 

Name:

               

Title:

            JP MORGAN CHASE BANK, N.A.             By:                

Name:

               

Title:

   